Citation Nr: 0023802	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).  The veteran testified in an August 
1999 hearing before a member of the Board sitting at 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is plausible.

2.  The claim for service connection for tinnitus is 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran's entrance examination in June 1944 showed his 
ears were normal.  His hearing for his right was 15/15, and 
his left ears hearing was 15/15.  A review of the veteran's 
service records shows no references to ear or hearing 
problems.  The veteran's February 1946 separation examination 
showed that his hearing for the watch examination for the 
right ear was 40/40, and for the left ear was 40/40.  The 
coin click test showed that the veteran was 20/20 for the 
right ear, and 20/20 for the left ear.  The whispered voice 
test showed that the veteran was 15/15 for the right ear, and 
was 15/15 for the left ear.  The spoken voice test showed 
that the veteran was 15/15 for the right ear, and was 15/15 
for the left ear.  Spoken voice binaural was 15/15.  No 
diseases or defects were listed for the ears except for a 
scar of the right eardrum.  An audiogram was not conducted.

Service administrative records show that the veteran was a 
motor machinist's mate, third class and was stationed on a 
LCS (L) vessel.

The veteran has been examined and treated intermittently at 
VA facilities from 1994 to 1999 for various disorders, to 
include bilateral hearing.  

A January 1999 VA consultation record shows that the veteran 
was referred to an audiology clinic with a history of 
difficulty hearing due to perforated tympanic membranes.  The 
audiology consultation noted showed mild to severe 
sensorineural hearing loss.  

The veteran testified in an August 1999 hearing before a 
member of the Board sitting at Montgomery, Alabama.  The 
veteran testified that he had about 11 months of combat 
experience during service.  He was in the engine room on a 
LCS vessel for 11 months.  He served in the engine room 
during all general quarters.  During combat he was on duty 
for four hours and off duty for four hours.  During general 
quarters he was assigned to the engine room at all times.  In 
the engine room there were eight General Motors 6-cylinder 
diesel engines.  Right above the engine room were two twin 
40-meter weapons, one on each side on the bow and the stern.  
There were also rockets on the front of the ship.  The ship 
frequently fired it weapons during the 11 months he was in 
combat zones.

The veteran testified that he first had problems with his 
hearing when he was in the hospital in Memphis, Tennessee 
after he had come back from the war.  He had been operated on 
and the doctor asked him if he was hard of hearing.  That was 
when the veteran realized that he was hard of hearing.  He 
then had his ears checked after he was discharged from 
service.  When he had his ears checked the veteran was kept 
at the discharge center for a couple days.  There were two 
audiologists at different times, and they checked his ears 
with phones.  They mentioned that the veteran could have his 
ears operated on.  He did not have the operation.  The 
doctors informed him that he had perforated eardrums.

The veteran further testified that he first experienced 
ringing in his ears during cold weather, in the wintertime.  
Every winter the ringing was worse.  The veteran noticed that 
he had ringing in his ears while he was when he was off duty.  
He was not exposed to any loud noises after service.  He 
worked in a steel mill in the machine shop.  He testified 
that the machine shop was a big building and that the engine 
room was very small.  There was no comparison between the 
noise level in the machine shop as compared to the engine 
room and the use of the guns on board the ship.  The veteran 
noticed after he returned home from service that there were 
differences in his hearing.  The veteran had problems 
understanding conversations that he had with people in 
general if he was not facing them.  People accused him of 
reading lips on several occasions at his work.  


II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1999). The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection may also be granted for a 
chronic disease, i.e. sensorineural hearing loss, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's period of active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).

The threshold question, which must be determined, is whether 
the veteran's claims are well grounded pursuant to 38 
U.S.C.A. § 5107 (West1991). A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

To summarize, the veteran's statements and testimony 
describing the symptoms of his hearing loss, tinnitus and the 
noise exposure during service is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this regard, based on the service administrative records 
and hearing testimony, the Board is satisfied that the 
veteran was exposed to acoustic trauma during WW II.  The 
service medical records show no evidence of hearing loss.  
However, it is noted that an audiogram was not conducted at 
the time of the separation examination.  The recent VA 
treatment records confirm the presence of sensorineural 
hearing loss.  In view of the inservice noise exposure and 
the current diagnosis of sensorineural hearing loss, the 
Board finds the evidence tends to show that the bilateral 
hearing loss and tinnitus may have been caused by the 
inservice acoustic trauma.  Accordingly, the claim is well 
grounded.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded and, to this extent only, the 
appeal is granted.

The claim of entitlement to service connection for tinnitus 
is well grounded and, to this extent only, the appeal is 
granted.


REMAND

As previously discussed, the Board finds that the claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus, is well grounded within the meaning of 38 
U.S.C.A. § 5107 (a) (West 1991).  Thus, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  This includes the duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In view of the July 1999 VA consultation 
record, the Board is of the opinion that a specialized 
examination is warranted.

The Board remanded in October 1999 the issues of service 
connection for bilateral hearing loss and tinnitus to the RO 
for additional development.  The RO completed the necessary 
development.  The February 2000 Supplemental Statement of the 
Cases characterized the issue as whether new and material 
evidence has been received to reopen the claims of service 
connection for the hearing loss and tinnitus.  The Board 
notes that the February 1998 rating action is being appealed 
and is not final.

Accordingly, the case is REMANDED for the following:

A VA examination should be conducted by a 
specialist (M.D) in ear disorders in 
order to determine the nature, severity, 
and etiology of any bilateral hearing 
loss and tinnitus.  In addition to 
audiological examination, any tests 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history of 
inservice and postservice noise exposure 
and hearing loss.  

If a diagnosis of hearing loss and/or 
tinnitus is made, the examiner is 
requested to render an opinion as to 
whether it is as least likely as not that 
the veteran's left and right ear hearing 
loss and/or tinnitus are related to the 
noise exposure which occurred during 
active duty. T he rationale for any 
conclusions reached should be recorded. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss and tinnitus on a de novo basis.


If the benefits sought are not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 



